       Case 4:21-cv-02943-YGR Document 27 Filed 09/22/21 Page 1 of 5




     Chong S. Park (CSB # 163451)
 1
     Chong.Park@ropesgray.com
 2   ROPES & GRAY LLP
     Three Embarcadero Center, Ste 300
 3   San Francisco, CA 94111-4006
     Telephone:    (415) 315-6300
 4
     Facsimile:    (415) 315-6350
 5
     Attorneys for Plaintiff TruTag Technologies, Inc.
 6
 7
     Stan Roman (CSB # 87652)
 8   Mari Sahakyan Clifford (CSB # 331152)
     COBLENTZ PATCH DUFFY & BASS LLP
 9   One Montgomery Street, Suite 3000
10   San Francisco, CA 94104
     sroman@coblentzlaw.com
11   mclifford@coblentzlaw.com
     Telephone: (415) 772-5752
12   Facsimile: (415) 989-1663
13
     Attorneys for Defendant
14   PRICEWATERHOUSE COOPERS ADVISORY AUSTRALIA PTY LTD.
15
16                               UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA
18
                                        OAKLAND DIVISION
19
20                                                 )
     TRUTAG TECHNOLOGIES, INC.,                    )     Case No. 4:21-cv-02943-YGR
21
                                                   )
22                 Plaintiff,                      )     JOINT STIPULATION AND
                                                   )     [PROPOSED] ORDER TO CONTINUE
23          v.                                     )     THE INITIAL CASE MANAGEMENT
                                                   )     CONFERENCE AND CASE
24   PRICEWATERHOUSE COOPERS
                                                   )     MANAGEMENT STATEMENT BY 45
     ADVISORY AUSTRALIA PTY LTD,                         DAYS PENDING SETTLEMENT
25                                                 )
                   Defendant                       )
26                                                 )     [Local Rule 6-1]
27                                                 )
                                                   )     Before: Hon. Yvonne Gonzalez Rogers
28                                                 )

                                                              JOINT STIPULATION EXTENDING TIME
                                                                        CASE NO. 4:21-CV-02943-YGR
       Case 4:21-cv-02943-YGR Document 27 Filed 09/22/21 Page 2 of 5




 1          Pursuant to Fed. R. Civ. Pro. 6(b), Civ. L.R. 6-1(b), 6-2 and 7-12, and Hon. Yvonne
 2   Gonzalez Roger’s Standing Orders 3, Plaintiff TruTag Technologies, Inc. (“Plaintiff”) and
 3   Defendant Pricewaterhouse Coopers Advisory Australia Pty Ltd. (“Defendant”) (together, the
 4   “Parties”), respectfully stipulate and agree, subject to the Court’s approval, as follows:
 5          WHEREAS, the Parties have reached an agreement in principle for a settlement to the
 6   above captioned action;
 7          WHEREAS, the Parties are in the process of finalizing a written settlement agreement;
 8          WHEREAS, on August 18, 2021, the Parties filed a stipulation in which they agreed to
 9   continue the initial Case Management Conference, previously set for August 30, 2021, for thirty
10   (30) days to finalize the settlement (ECF No. 24), which the Court granted on August 26, 2021,
11   resetting the initial Case Management Conference to October 4, 2021 and the Case Management
12   Statement to be filed September 27, 2021 (ECF No. 26);
13          WHEREAS, the Parties require additional time to finalize a full written settlement and
14   anticipate the process to finalize the settlement will be complete within forty-five (45) days after
15   the end of the initial Case Management Conference, currently set for October 4, 2021;
16          WHEREAS, the Parties do not wish to burden the Court with unnecessary proceedings
17   while the settlement process is being completed;
18          WHEREAS, the Parties have met and conferred and have jointly agree that Parties have
19   a reasonable and good faith belief that a continuance of the initial Case Management
20   Conference by forty-five (45) days, or subsequent time thereafter that is convenient for the
21   court, that would allow for more efficient resolution and preserve court and party resources;
22          WHEREAS, the Parties consider these settlement discussions and agreement to be
23   subject to Fed. R. Evid. 408 and reserve all rights to proceed with this case, without prejudice, if
24   a settlement agreement cannot be finalized in a manner that the Court approves.
25          NOW THEREFORE, THE PARTIES STIPULATE AND AGREE, by and through their
26   counsel and subject to this Court’s approval, that the initial Case Management Conference and

27   related Case Management Statement be continued for at least forty-five (45) days pending

28   finalization of the settlement agreement.

                                                               JOINT STIPULATION EXTENDING TIME
                                                                         CASE NO. 4:21-CV-02943-YGR
      Case 4:21-cv-02943-YGR Document 27 Filed 09/22/21 Page 3 of 5




 1         IT IS SO STIPULATED.
 2
 3
 4
 5
     Dated: September 22, 2021          By: /s/ Chong S. Park
 6                                      Chong S. Park (CSB # 163451)
 7                                      ROPES & GRAY LLP
                                        Three Embarcadero Center
 8                                      San Francisco, CA 94111–4006
                                        chong.park@ropesgray.com
 9                                      Telephone: (415) 315-6300
                                        Facsimile: (415) 315-6350
10
11                                      Attorney for Plaintiff
                                        TRUTAG TECHNOLOGIES, INC.
12
     Dated: September 22, 2021
13
                                        By: /s/ Stan Roman
14                                      Stan Roman (CSB # 87652)
                                        Mari Sahakyan Clifford (CSB # 331152)
15                                      COBLENTZ PATCH DUFFY & BASS LLP
16                                      One Montgomery Street, Suite 3000
                                        San Francisco, CA 94104
17                                      sroman@coblentzlaw.com
                                        mclifford@coblentzlaw.com
18                                      Telephone: (415) 772-5752
19                                      Facsimile: (415) 989-1663

20                                      Attorneys for Defendant
                                        PRICEWATERHOUSE COOPERS ADVISORY
21                                      AUSTRALIA PTY LTD.
22
23
24
25
26
27
28



                                          2
                                              JOINT STIPULATION EXTENDING TIME
                                                        CASE NO. 4:21-CV-02943-YGR
       Case 4:21-cv-02943-YGR Document 27 Filed 09/22/21 Page 4 of 5




 1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2
 3   I, Chong S. Park, am the ECF User whose identification and password are being used to file this
 4   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all signatories have
 5   concurred in this filing.
 6
 7   Dated: September 22, 2021                                   /s/ Chong S. Park
 8                                                               Chong S. Park
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      3
                                                          JOINT STIPULATION EXTENDING TIME
                                                                    CASE NO. 4:21-CV-02943-YGR
       Case 4:21-cv-02943-YGR Document 27 Filed 09/22/21 Page 5 of 5




 1                                      [PROPOSED] ORDER
 2   Pursuant to the foregoing stipulation, and for good cause shown, it is hereby ORDERED that:
 3          1.     The initial Case Management Conference, currently scheduled for October 4,
 4   2021, is vacated, along with the date for submission of the Case Management Statement,
 5   currently set for September 27, 2021.
 6          2.     The Court will reschedule the date of the initial for a Case Management
 7   Conference and Case Management Statement for at least forty-five (45) days after the vacated
 8   date of October 4, 2021, and September 27, 2021, respectively.
 9          3.     The new initial Case Management Conference is rescheduled for
10   ________________, 2021.
11          4.     The new deadline to submit a Case Management Statement is rescheduled for
12   ________________, 2021.
13
14          IT IS SO ORDERED.
15
16   Dated: _____________, 2021                                _________________________
                                                               Hon. Yvonne Gonzalez Rogers
17                                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                            [PROPOSED] ORDER EXTENDING TIME
                                                                    CASE NO. 4:21-CV-02943-YGR
